The denial of a motion to reargue is nonappealable. That aspect of the motion denominated as one to renew does not set forth any new matter and in reality is one to reargue. In any event, the IAS Court correctly held that the dispute submitted to the arbitrator, whether the employee represented by respondent labor union was unjustifiably discharged by petitioners, was finally determined in respondent’s favor by an award directing petitioners to reinstate the employee "with full back pay, benefits and rights”; that this award was not rendered indefinite or nonfinal by either the arbitrator’s retention of jurisdiction to resolve disputes that might arise in its implementation or the need to compute back pay (see, Matter of Meisels v Uhr, 79 NY2d 526, 536; Morgan Guar. Trust Co. v Solow, 114 AD2d 818, 822, affd 68 NY2d 779); that the arbitrator may not further consider a dispute he has already finally decided (see, Ottley v Schwartzberg, 819 F2d 373, 376); and that respondent’s failure to confirm the award within one year of its delivery precludes its judicial enforcement (CPLR 7510, 215 [5]). Concur — Ellerin, J. P., Rubin, Ross, Williams and Tom, JJ.